Citation Nr: 0326657	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  02-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for varicose veins of the left lower extremity.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 rating decision of the 
VARO in St. Louis, Missouri, which confirmed and continued a 
50 percent disability rating for the veteran's varicose veins 
of the left leg and denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The record reveals that in addition 
to varicose veins of the left lower extremity, service 
connection is in effect for tinnitus, rated as 10 percent 
disabling, and for hearing loss of the right ear, rated as 
noncompensably disabling.  The combined disability evaluation 
of 60 percent has been in effect since October 30, 1992.


REMAND

A review of the evidence of record discloses that the veteran 
is in receipt of Social Security Administration disability 
benefits.  Of record is a July 20, 1999, notice of award.  
However, the medical records considered in conjunction with 
the award of SSA benefits have not been added to the claims 
file.  These records should be associated with the file prior 
to resolution of the appeal.  38 U.S.C.A. § 5106 (West Supp. 
2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A further review of the record indicates that in a May 1999 
statement the Clinical Chief, Medical Service, VA Medical 
Center, Kansas City, Missouri, indicated that he had been 
caring for the veteran at that facility since about 1987.  
The veteran had multiple medical problems which included 
obstructive sleep apnea, chronic venous insufficiency, and 
restless leg syndrome.  He expressed the opinion that the 
veteran's medical problems of obstructive sleep apnea and 
periodic leg movement syndrome were sufficiently debilitating 
that the veteran was not able to continue working because his 
occupation required climbing and working with potentially 
dangerous machinery.  Following a VA rating examination in 
September 2001, the examiner concurred with the above 
opinion.  Diagnoses were given of obstructive sleep apnea, 
tinea cruris, chronic venous insufficiency, restless leg 
syndrome, status post saphenous vein stripping of the left 
leg; microhematuria; depression; extreme fatigue secondary to 
sleep apnea and restless leg syndrome; and mouth injection of 
unknown etiology.  The physician believed these problems 
rendered the veteran unable to work in the field which he was 
trained.  It was noted the veteran's venous insufficiency and 
chronic pain made it difficult for him to stand for long 
periods of time.  However, the physician did not express an 
opinion as to the impact of the service-connected 
disabilities alone on the veteran's ability to obtain and 
maintain gainful employment.  It is not clear from the 
physician's statements whether he believed the left lower 
extremity disability was sufficiently incapacitating in and 
of itself as to render the veteran unemployable.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001) 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should obtain from the veteran 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers who have treated him for his 
service-connected disabilities since 
2001.  After any necessary authorizations 
are obtained from him, complete copies of 
all relevant VA or private reports of 
medical treatment not already of record 
should be obtained and associated with 
the claims folder.

3.  The RO should obtain from the SSA a 
copy of the decision which awarded the 
veteran disability benefits, as well as 
any medical records in its possession.  
It appears that SSA disability benefits 
were awarded in 1999.

4.  The veteran should be asked to 
complete an updated VA Form 21-8940 
(Veteran's Appplication for Increased 
Compensation based on Unemployability).  
He should provide as much information as 
possible regarding any efforts he has 
made to obtain employment and the results 
thereof.

5.  After the aforementioned 
documentation has been obtained to the 
extent possible, arrangements should be 
made for the veteran to be accorded a 
general medical examination and a 
peripheral vascular examination.  The 
examiners should comment on the degree of 
occupational impairment which the veteran 
experiences as a result of all his 
disabilities.  The examiners should also 
provide an opinion as to whether the 
service-connected disabilities alone 
render the veteran unable to work for VA 
compensation purposes.  In doing so, each 
examiner should distinguish the impact of 
any service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If not able to do so, each 
examiner should so state.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted to 
the veteran's satisfaction, he should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




